Citation Nr: 1026081	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-17 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for high frequency 
sensorineural hearing loss of the right ear. 

2. Entitlement to service connection for neuropathy of the lower 
extremities to due to herbicide exposure. 

3. Entitlement to service connection for deep vein thrombosis 
(DVT).  

4. Entitlement to service connection for a right hip replacement.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1964 to November 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Department of Veterans 
Affairs (VA), in Montgomery, Alabama, Regional Office (RO).  

In May 2010, the Veteran testified at a Videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for neuropathy of 
the lower extremities to due to herbicide exposure and 
entitlement to service connection for deep vein thrombosis (DVT) 
of the left leg are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. A hearing loss disability of the right ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not manifested 
in the first post-service year; and the preponderance of the 
evidence is against a finding that the Veteran's current right 
ear hearing loss disability is related to an event, injury, or 
disease in service.

2. The Veteran injured his right hip in service; had chronic 
right hip symptoms in service; experienced ,right hip symptoms 
after service; and has a currently diagnosed disability of the 
right hip.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

2. Service connection for a right hip disability is warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a) (West 2002). 38 C.F.R. § 3.159 (2009). See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to 
the initial unfavorable agency decision in April 2005 (for 
bilateral hearing loss).  The RO's July 2004 notice letter 
advised the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under the 
circumstances of this case. 38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  A 
March 2006 VCAA letter provided such notice.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  Post-
service treatment records, both private and VA, have also been 
associated with the file.  The Veteran has not identified any 
additional records that should be obtained prior to a decision.  
Therefore, VA's duty to further assist the Veteran in locating 
additional records has been satisfied.  The Veteran was afforded 
VA examinations in March 2006 and March 2009. See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the Veteran in developing the 
facts pertinent to the issue on appeal is required to comply with 
the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.

Service Connection 

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



a. Hearing Loss 

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within a 
year of a Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

It is not in dispute that the Veteran now has a right ear hearing 
loss disability by VA standards, as such is shown by official 
audiometry.  See VA Audio Examinations, March 2006, and March 
2009.  While there is no record of a specific incidence of noise 
trauma in service, it may reasonably be conceded that he likely 
had some degree of exposure to noise trauma in service, as his 
training and duties in service are likely to have included 
weapons training (and helicopter flights in Vietnam, e.g.).  What 
he must still show to establish service connection for his 
bilateral hearing loss is that it is related to the noise trauma 
in service.  The record does not include any competent medical 
evidence that suggests that there indeed is a nexus between the 
Veteran's current right ear hearing loss disability and his 
service/noise trauma therein.  

Significantly, the Veteran's service treatment records, including 
his service separation examination report and report of medical 
history, do not mention right ear hearing loss.  While separation 
examination showed a left ear hearing loss (for which the Veteran 
is currently service-connected), hearing in the right ear was 
within normal limits.  Consequently, service connection for a 
right ear hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As there is 
no competent evidence that sensorineural right ear hearing loss 
was manifested in the first post-service year, there is no basis 
for considering (and applying) the 38 U.S.C.A. § 1112 chronic 
disease presumptions (for sensorineural hearing loss as an 
organic disease of the nervous system).

Furthermore, the record includes no competent (medical) evidence 
that relates the Veteran's current bilateral hearing loss to his 
active service.  The only competent evidence in the record that 
specifically addresses this matter, the opinion offered on VA 
audiological evaluation, is to the effect that the Veteran's 
right ear hearing loss is unrelated to his service (and 
specifically noise exposure therein), but is due to his post-
service noise exposure.  The examiner based her opinion on the 
fact that the Veteran's (right ear) hearing was within normal 
limits at the time of separation and that he had a significant 
post-service noise exposure history, to include heavy civil 
construction and recreational noise exposure (hunting, shooting, 
etc.), all without the use of hearing protection.  As this 
opinion is by an audiologist (who is qualified to provide it), is 
based on a review of the record, and includes an explanation of 
the rationale for the opinion, it has substantial probative 
value. Because there is no competent evidence to the contrary, 
the Board finds the opinion persuasive.  The Veteran's own 
statements relating his current right ear hearing loss to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

b. Right Hip Disability 

The Veteran has asserted that service connection is warranted for 
a right hip disability because it is directly related to his 
military service.  Specifically, the Veteran attributes his 
current hip problems (i.e., residuals of a right hip replacement) 
to his service as a paratrooper, which included training and 
multiple jumps.  The Veteran has reported that he experienced 
problems with his parachute on at least one occasion and, as a 
result, he landed very hard on the ground, injuring his feet and 
right hip.  He believes the impact from repeated jumping and 
landing caused his right hip disability.  

He further claims that the initial right hip was re-injured, or 
aggravated by his subsequent duties as an airborne medic in 
Vietnam.  He testified that those duties included carrying heavy 
equipment as well as carrying injured soldiers out of combat 
areas for medical treatment.  See Hearing Transcript, May 2010, 
pp. 18-22. 

Service treatment records show the Veteran was treated for an 
injury to his bilateral feet during Airborne training, but do not 
mention his hip.  However, the Veteran explained that he landed 
on his feet with bent knees, and the Board notes that it is 
feasible the Veteran sustained an injury to his hip at this time.  
After the Airborne School, the Veteran spent time in Vietnam as 
an Airborne Medic, during which he carried men out of combat 
areas for medical treatment.  

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, that 
the Veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the Veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
Veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, or 
hardships of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304 (2009).  As the Veteran's description of his hip injury is 
consistent with the circumstances of service, the Board finds 
that he did injure his right hip during the parachute jump in 
service and likely continued to aggravate it during his time in 
Vietnam.  

The Veteran reports that his left hip symptoms were chronic and 
continuous since the 1965 injury and subsequent service in 
Vietnam.  At his May 2010 hearing, the Veteran reported that he 
self-medicated for the right hip pain for many years after 
service before seeking medical treatment in the 1990's.  He 
stated that he sought out a hip replacement earlier, but was told 
he was too young to have the procedure performed at that time.  
He also reported that his right leg was getting progressively 
shorter than the left, beginning in the early 1970's.  See 
Hearing Transcript, p. 14. He finally had a total right hip 
replacement in 2001.   

There are no medical records from 1967 to 2001, when the Veteran 
was diagnosed with degenerative joint disease of the right hip 
and underwent a hip replacement.  Again, at his May 2010 hearing, 
the Veteran explained that although he sought treatment in the 
1990's, he was unable to recall the name of the private physician 
in Catawba Heights who treated him for his hip symptoms. See 
Hearing Transcript, p. 26.  Given the Veteran's credible reports 
of his symptoms, the Board finds that a decision can be made on 
this issue without the further delay of a remand to attempt to 
obtain such records. 

The Board finds that the Veteran's statements regarding his 
continuous problems with his hip and his efforts to obtain 
medical relief for these symptoms are credible evidence in 
support of his claim.  The Veteran can attest to factual matters 
of which he had first-hand knowledge, such as experiencing 
continuous pain and taking pain pills.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a lay person is competent to identify the medical 
condition (noting that sometimes the lay person will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to whether 
the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Here, the symptoms the Veteran described were later confirmed by 
the 2001 diagnosis of degenerative joint disease of the right 
hip.  By the time the 2001 records were available, the Veteran's 
disorder had become so severe that a right hip replacement was 
merited.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the 


doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  As the evidence is in 
equipoise, service connection for a right hip disability is 
granted. 


ORDER

Entittlement to service connection for right ear hearing loss is 
denied.  

Entitlement to service connection for a right hip disability is 
granted.  


REMAND

With respect to the remaining issues on appeal, the Veteran 
asserts that his neuropathy of the lower extremities is due to 
herbicide exposure.  VA treatment records also indicate that the 
Veteran has experienced lower extremity numbness since the time 
of his right hip replacement in 2001.  See VA Outpatient 
Treatment Record, May 2005.  It is noted that service-connection 
for a right hip disability/replacement has been granted herein.  

In this regard, service connection for a claimed disability may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service-connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. See 38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 
2 Vet. App. 34 (1991).

The Veteran has not been afforded a VA examination to determine 
whether currently diagnosed lower extremity neuropathy is either 
related to herbicide exposure, or more notably, whether it is 
related to (either caused or aggravated by) his service -
connected right hip disability.  Upon remand, such an opinion 
should be obtained.

The Veteran has likewise submitted medical evidence suggesting 
that his DVT of the left lower extremity may be related to his 
service-connected right hip disability. See Letter from Dr. M. 
Murray, May 2010.  Current treatment records indicate DVT of the 
bilateral DVT.  Based on the foregoing, the examiner should also 
provide an opinion as to whether his DVT of the bilateral legs is 
etiologically related to the service-connected right hip 
disability.  

In addition, it is important to note that the documents submitted 
by the Veteran in August 2009 and June 2010 have not been 
reviewed by the RO in connection with these claims; nor were they 
accompanied by a waiver of the RO's review.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to consider 
additional evidence without prior RO review in the absence of a 
waiver of such review by the Veteran or his representative. 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Under the circumstances, the Board 
must remand this issue so that the RO may review this evidence 
and, if the claim remains denied, include such evidence in a 
SSOC. Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Review the claims file and ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the RO 
should ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a claim 
for secondary service connection with regard 
to the Veteran's claim for service connection 
for DVT and lower extremity neuropathy.  

2. The RO should arrange for the Veteran to 
be scheduled for the appropriate VA 
examination(s) to determine the nature and 
etiology of the Veteran's DVT (or venous 
thromboembolic disease) and lower extremity 
neuropathy.  

The claims folder must be made available to 
the examiner for review and the examination 
report must indicate whether such review was 
accomplished.  After examination and review 
of the claims folder, the examiner should 
address the following:

a. As to deep vein thrombosis (of either 
leg) indicate whether it is at least as 
likely as not that any current DVT disorder 
is etiologically related to his service- 
connected right hip disability.  With regard 
to the relationship to the right hip, please 
also consider whether it is at least as 
likely as not that the Veteran's DVT was 
permanently aggravated beyond the normal 
course of progression by his service- 
connected right hip disability?

b. As to lower extremity neuropathy 
(bilateral), indicate whether it is at least 
as likely as not that any current lower 
extremity neuropathy is etiologically related 
to service, to include exposure to 
herbicides, or to his service-connected right 
hip disability.  With regard to the 
relationship to the right hip, please also 
consider whether it is at least as likely as 
not that the Veteran's lower extremity 
neuropathy was permanently aggravated beyond 
the normal course of progression by his 
service- connected right hip disability?

The claims file must be made available to the 
examiner(s) and the examiner should indicate 
in his/his report whether or not the claims 
file was reviewed. A rationale for any 
opinion expressed should be provided.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3. After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case. An appropriate period 
of time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


